DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claims 1, 9, 14, 15, 17, and 20; and added new claims 21 and 22 on 12/06/2021.  
In view of Applicant’s amendment of claim 3 and 14, the 112(b) rejection and claim objection previously presented are withdrawn. 

Response to Arguments
Applicant’s arguments are drawn to the newly amended limitations. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-7, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Naruse (JP 2018034336). 
Regarding claim 1, Kelley teaches a method for additive manufacturing, comprising:
positioning a multi-layer sheet on a three-dimensional printer platform wherein the build sheet comprises a print substrate including a barrier layer (Figure 4B and 5b, item 34 and 46 and [0027], [0029]), the barrier layer including a spacer platform (Figure 4B and 5b, item 36);
printing an object on the build sheet [0028], [0034];  
detaching the object from the build sheet after completion of said printing [0038],
wherein the build sheet includes a build surface layer configured to at least partially adhere to the object during said printing [0038], and


Kelley does not teach the barrier layer including a spacer platform that defines a platform surface having a cross-sectional shape of a well, the build sheet conforming to the platform surface. 

Naruse teaches a process of 3d printing a structure onto a resin base material that is shaped and held within a well-shaped mold (Figure 5a-5c and 6a-6c and [0020]-[0021]), wherein an article is printed to have the shape of the cavity of the mold. Naurse teaches the printing utilizing a filament-based three-dimensional printer [0021]. 

Both Kelley and Naruse teach a method for fused filament additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the flat shape of the print bed of Kelley with the shaped mold print bed of Naruse, a functionally equivalent print bed for printing. One of ordinary skill in the art would have been motivated to conform the build sheet to the shape of the mold such that the printed article is printed into the desired shape. 

Regarding claim 2, Kelley in view of Naruse teaches the method as applied to claim 1, wherein the printer is a large-scale additive manufacturing system (Kelley, [0042]). 

Regarding claim 3, Kelley in view of Naruse teaches the method as applied to claim 1, wherein the build sheet comprises a film, cloth, fabric, woven fabric, non-woven material (Kelley, Figure 3B, item 32 and [0031], [0036]). Given that the fabric (i.e., textile) material of Kelley is identical to the fabric material of the instant build sheet, the fabric of Kelley would have identical level of flexibility to the instant claimed build sheet.



Regarding claim 6, Kelley in view of Naruse teaches the method as applied to claim 1, further comprising coating, before said positioning, the build surface layer with a polymer receptive coating, such as an acrylic, EVA, polyamide, polyester, polyurethane, and PVA (Kelley, [0031], [0034], [0046]). 
Applicant discloses exemplary adhesives can be resin-based, urethane-based, acrylate-based, butadiene-chloroprene-based, acrylic-based, neoprene-based, poly(vinyl alcohol)-based, or a combination thereof. For instance, example discloses wood glue can be poly(vinyl alcohol)-based. 
	While Kelley does not explicitly teach utilizing a contact adhesive, a wood glue, or a combination thereof, given that Kelley teaches the polymer receptive coating utilizes acrylic, EVA, polyamide, polyester, polyurethane, and PVA, the polymer receptive coating of Kelley would be identical to the contact adhesive or wood glue of the instant claimed adhesive. 

Regarding claim 7, Kelley in view of Naruse teaches the method as applied to claim 1, wherein said printing the object includes printing the object at least partially made with ABS (Kelley, [0042]). 

	Regarding claim 10, Kelley in view of Naruse teaches the process as applied to claim 1, wherein the build sheet further includes a seal layer (e.g., film or paper) (Kelley, [0032]) attached to the build surface layer and proximal to the print substrate (Kelley, Figure 4B, item 36).

	Regarding claim 17, Kelley in view of Naruse teaches the method as applied to claim 1, wherein the build surface layer is between 0.0940 millimeter and 5.1054 millimeter (Kelley, [0050]-[0052]). 


Applicant discloses exemplary adhesives can be resin-based, urethane-based, acrylate-based, butadiene-chloroprene-based, acrylic-based, neoprene-based, poly(vinyl alcohol)-based, or a combination thereof (Kelley, [0072]).  
	Given that the adhesive and build sheet of Kelley is identical to the instant adhesive and build sheet, the build sheet of Kelley would be capable of adhesion between the build sheet and the object with a peel strength between 10 and 1000 pounds/inch. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Naruse (JP 2018034336), as applied to claim 1, in further view of Giller (PG-PUB 2019/0193335). 
	Regarding claim 9, Kelley in view of Naruse teaches the process as applied to claim 1, wherein the additive manufacturing process utilizes filaments to print 3D products (Kelley, [0027]).
	Kelley in view of Naruse does not teach the print substrate includes a table disposed on a print bed of the printer, the method further comprising printing the table on the print bed by using the printer.  
	Giller teaches a process of fabricating a three-dimensional object and removable support structures (Figure 4A-4D), wherein a release layer is applied between a printed support structure and 3D object article (Figure 5) for the purpose of improving releasability of a three-dimensional object from a support structure [0030]. Giller teaches the support structure may be similar to or the same polymeric material as the 
	Both Kelley and Giller discloses filament additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed 3D product of Kelley with the 3D product of Giller, a functionally equivalent filament printed article.

Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the printed support of Giller into the process of Kelley because this is a known technique to improve a similar process of additive manufacturing. The prior art provides a base process upon which the claimed invention can be seen as an improvement by the incorporation of a release sheet disposed above a printed support structure. However, Giller teaches a process improved in the same manner by incorporation of a release sheet disposed above a printed support structure. One of ordinary skill in the art could have applied the same improvement in the same way to the process of Kelley to provide the predictable result of providing a support structure disposed below a release layer that allows for printing an object in the desired shape and easily removing the support structure. 

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Naruse (JP 2018034336), as applied to claim 10, in further view of Scott (US 8,994,592). 
	Regarding claim 11, Kelley in view of Naruse teaches the process as applied to claim 10, wherein the seal layer can be a film (Kelley, [0032]). 
Kelley in view of Naruse does not explicitly teach the seal layer is adapted for sealing a vacuum. 
Scott teaches a base-layer used to support and constrain articles printed from a 3D printer (Col 5, Ln 35-45) comprising a base layer made from a film or sheet (Col 2, Ln 55-58) and is adapted for sealing a vacuum (Figure 6, Col 10, Ln 15-28). 
Both Kelley and Scott discuss a substrate comprising a film disposed on a build platform for supporting and constraining printed articles. It would have been obvious to . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Naruse (JP 2018034336), as applied to claim 10, in further view of Kim (PG-PUB 2012/0115379).  
	Regarding claim 12, Kelley in view of Naruse teaches the process as applied to claim 10, wherein the seal layer can be a closed cell polyolefin foam (Kelley, Figure 4B, item 36 and [0032]) attached to a non-woven or woven fusible material (Kelley, [0035]). 
	Kelley in view of Naruse does not explicitly teach attaching the seal layer to the build surface layer via an adhesive or heat press. 
	Kim teaches a multi-layer structure, comprising a layer of polyolefin foam adhesively bonded to a carrier substrate made of non-woven or woven fabric (Figure 2D and [0147]-[0149] via any adhesive, bonding agent, or mechanical means [0149].   
 	Both Kelley and Kim discuss adhesive bonding a polyolefin foam to a nonwoven or woven material. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed method of bonding the padding to the fusible material of Kelley with adhesive bonding of Kim, a functionally equivalent method of bonding polyolefin foam material to a non-woven or woven material. 

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Naruse (JP 2018034336), as applied to 10, in further view of Cable (PG-PUB 2016/0039194).
Regarding claim 13, Kelley in view of Naruse teaches the method as applied to claim 10, wherein the print substrate includes a print bed (Kelley, Figure 2, item 42 or 43 and [0030]), and the build sheet is fixed to the print bed via a pressure sensitive adhesive, such as a double-faced tape (Kelley, [0033], [0043]). 
Kelley in view of Naruse does not explicitly teach the build sheet is fixed to the print substrate via vacuum applied via the print bed. 
Cable teaches a multi-layer substrate for attaching and removing deposited articles of an additive manufacturing process [0052], [0067], wherein the substrate is 
Both Kelley and Cable discuss attaching a substrate to a printer bed using attachment mechanisms, including adhesives. It would have been obvious to one of ordinary skill in the art to substitute the pressure sensitive adhesive of Kelley in view of Naruse with the vacuum applied through the printer bed of Cable, a functionally equivalent attachment mechanism as taught by Cable. 

Regarding claim 14, Kelley in view of Naruse and Cable teaches the method as applied to claim 13, further comprising releasing the printed object from the build sheet and the build sheet from the print bed after printing  (Kelley, [0049]).  
Kelley in view of Naruse and Cable do not explicitly teach after said printing the object, the build sheet and the object from the print substrate by turning off the vacuum.
One of ordinary skill in the art would have recognized there are only two options of removing the printed object and build sheet from the printer bed: (i) remove the printed object from the build sheet, followed by removing the build sheet from the print bed or (ii) remove the printed object adhered to the build sheet from the print bed, followed by removing the printed object from the build sheet. Given the limited number of options for removing the build sheet and printed object from the printer bed, one of ordinary skill in the art could have chosen either of the two options.  

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Naruse (JP 2018034336) and Cable (PG-PUB 2016/0039194), as applied to claim 13, in further view of Dull (US 5,593,633). 
	Regarding claim 15 and 16, Kelley in view of Cable teaches the method as applied to claim 13. 
Kelley in view of Cable does not teach positioning a barrier layer between the print bed and the build sheet, the barrier layer being gas permeable. 

It would have been obvious to one of ordinary skill in the art to incorporate the mesh layer of Dull into the process of Kelley in view of Cable because this is a known technique to improve a similar process of vacuuming in the similar way. The prior art provides a base process upon which the claimed invention can be seen as an improvement by the incorporation of a mesh layer. However, Dull teaches a process improved in the same manner by incorporation of a mesh layer. One of ordinary skill in the art could have applied the same improvement in the same way to the process of Kelley in view of Cable to provide the predictable result of improving vacuum pressure distribution and preventing sealing off of the vacuum in the same manner. 

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Naruse (JP 2018034336), as applied to claim 1, in further view of Dunn (US 7,127,309). 
	Regarding claim 18, Kelley in view of Naruse teaches the process as applied to claim 1. In an alternative embodiment, Kelley teaches a flocked substrate/material is disposed underneath the receptive coating (Figure 5A, item 48) to provide the chemical and physical structure characteristics to act as a surface to hold printed parts in a 3D printing process, as the heat from the print material and the heat from the heating/cooling platform allow the flocked material to impart a micro-texture that physically grips or at least generates a sufficient frictional interface so as to maintain the printer material on the sheet during the printing process [0038].
While Kelley briefly discusses micro-textures on the surface of the build surface for generating a frictional interface, Kelley does not explicitly teach the build surface layer has a print a roughness of less than 1 millimeter. 
Dunn teaches a tray has an upward-facing, substantially flat modeling surface, which has a texture selected for desired adherence and release characteristics according to the particular modeling process parameters and modeling material used to build models on the substrate, wherein the texture may range from smooth (rms 
prevent warpage and avoid localized shrinkage in foundation layers (Col 1, Ln 58- Col 2, Ln 7). 
Both Kelley and Dunn are of the same field of endeavor pertaining to build surfaces for additive manufacturing apparatus. It would have been obvious to one of ordinary skill in the art to improve the build surface of Kelley with a surface roughness between the range of less than 0.001 inches to greater than 0.001 inches as taught by Dunn for the benefit of providing adherence between the printed article and substrate during printing and release of the printed article after printing. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Naruse (JP 2018034336) and Swanson (PG-PUB 2016/0193791). 
Regarding claim 20, Kelley teaches a method for additive manufacturing, comprising:
positioning a multi-layer sheet on a three-dimensional printer platform wherein the build sheet comprises a print substrate including a barrier layer (Figure 4B and 5b, item 34 and 46 and [0027], [0029]), the barrier layer including a spacer platform (Figure 4B and 5b, item 36);
printing an object on the build sheet [0028], [0034];  
detaching the object from the build sheet after completion of said printing [0038],
wherein the build sheet includes a build surface layer configured to at least partially adhere to the object during said printing [0038], and
wherein the build sheet includes a build surface layer at least partially made of thermoplastic polyurethane and configured to at least partially adhere to the object during said printing [0031], [0038], [0049].

Kelley does not explicitly teach the barrier layer including a spacer platform that defines a platform surface having a cross-sectional shape of a well, the build sheet conforming to the platform surface and cutting the build sheet along an edge of the 

Naruse teaches a process of 3d printing a structure onto a resin base material that is shaped and held within a well-shaped mold  (Figure 5a-5c and 6a-6c and [0020]-[0021]), wherein an article is printed to have the shape of the cavity of the mold. Naurse teaches the printing utilizing a filament-based three-dimensional printer [0021]. 

Both Kelley and Naruse teach a method for fused filament additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the flat shape of the print bed of Kelley with the shaped mold print bed of Naruse, a functionally equivalent print bed for printing. One of ordinary skill in the art would have been motivated to conform the build sheet to the shape of the mold such that the printed article is printed into the desired shape. 

	Swanson teaches a process of additive manufacturing, wherein after the printing operation is completed, the platform assembly may release the build sheet, and the removal assembly may then draw the build sheet from the platform assembly and cut the build sheet to separate the segment retaining printed 3D part from the remainder of the film, wherein the cut build sheet segment with the printed 3D part may then exit
the system and be received by a receiving device [0032].

Both Kelley and Swanson are directed towards additive manufacturing of an object disposed on a build sheet. It would have been obvious to substitute the undisclosed removal steps of the build sheet and the printed object of Kelley with the steps of releasing the sheet from the platform, cutting the build sheet, and removing the printed article, a functionally equivalent mechanism of removing the undisclosed removal steps of the build sheet and the printed object. Kelley in view of Swanson does not teach the order of cutting the build sheet along an edge of the object and detaching from the print substrate the object and the cut portion of the build sheet, but a mere 
	Furthermore, one of ordinary skill in the art would have recognized the build sheet can be cut along an edge of the object or with space along the edge, thereby producing a larger build sheet cut. A mere change in size of the build sheet cut of the prior art is within the skills of one of ordinary skill in the art. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Naruse (JP 2018034336), as applied to claim 1, in further view of Ciscon (PG-PUB 2021/0039315). 
Regarding claim 21, Kelley in view of Naruse teaches the process as applied to claim 1, wherein the print substrate includes a print bed (Kelley, Figure 2, item 42 or 43 and [0030]), and the build sheet is fixed to the print bed via a pressure sensitive adhesive, such as a double-faced tape (Kelley, [0033], [0043]). 
	Kelley in view of Naruse does not teach the print substrate further includes a template layer disposed on the spacer platform, the template layer defining one or more template voids passing through the template layer in a stacking direction of the printer. 
	Ciscon teaches an improved 3D printer includes an airflow enabled print
bed ensuring secure placement of a print base prior to printing, comprising a porous base member with sealed planar edges whereby air flow is directed upward through the base member ([0043] and [0046]). 
	Ciscon teaches the modular assembly technique provides for improved ease of manufacture and assembly, as well as adjustments of print sizing (Abstract).
	Both Kelley in view of Naruse and Ciscon teach an additive manufacturing system. It would have been obvious to one of ordinary skill in the art to substitute the pressure sensitive adhesive of Kelley with a vacuum-based print bed of Ciscon. Furthermore, one of ordinary skill in the art would have been motivated to incorporate . 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, Kelley in view of Naruse and Ciscon teach the process as applied to claim 21. 
Kelley in view of Naruse and Ciscon does not  teach cutting the object into a plurality of sections shaped at least partially based on geometry of the template voids. 
	Swanson teaches a process of additive manufacturing, wherein after the printing operation is completed, the platform assembly may release the build sheet, and the removal assembly may then draw the build sheet from the platform assembly and cut the build sheet to separate the segment retaining printed 3D part from the remainder of the film, wherein the cut build sheet segment with the printed 3D part may then exit
the system and be received by a receiving device [0032].
It would not have been obvious to modify Kelley in view of Naruse and Ciscon to incorporate cutting the object into a plurality of sections shaped at least partially based on geometry of the template voids. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742